Order entered August 2, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00614-CV

                 ROCKWALL REGIONAL HOSPITAL, LLC
           D/B/A TEXAS HEALTH ROCKWALL, ET AL., Appellants

                                         V.

                           BRILYN BAKER, Appellee

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-20-13262

                                      ORDER

        Before the Court is the July 29, 2021 request of Terri Etekochay, Official

Court Reporter for the 101st Judicial District Court, for an extension of time to file

the reporter’s record. We GRANT the request and extend the time to August 18,

2021.


                                              /s/   CRAIG SMITH
                                                    JUSTICE